EXHIBIT 10.1

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

THIS SEVERANCE AND RELEASE AGREEMENT (“Severance Agreement”) is made by and
between Fred Lash (hereinafter “LASH”) and Hooper Holmes, Inc. (“HOOPER”):

 

RECITALS

 

WHEREAS, for purposes of this Severance Agreement, “HOOPER” means HOOPER HOLMES,
INC., and each and all of its present and former parent and subsidiary
corporations, departments, divisions, affiliates, representatives and agents,
employees, directors, officers, attorneys, current or former board members and
administrators, whether in their official or individual capacities, or any
pension or benefit plan applicable to the present and former employees of
HOOPER, and all predecessors, and/or successors in interest; and

 

WHEREAS, as a result of LASH’s separation of employment with HOOPER, and to
fully and finally resolve any and all issues concerning LASH’s employment
relationship with HOOPER, from the beginning of time up to the date of this
Severance Agreement, HOOPER and LASH have decided to enter into this Severance
Agreement.

 

NOW, IN CONSIDERATION of the payments to LASH provided for herein, and other
good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, and the mutual promises and covenants contained herein, the
parties agree as follows:

 

1. Resignation as CFO/Separation of Employment. HOOPER and LASH agree that LASH
will resign as Chief Financial Officer (“CFO”) and as an officer of Hooper
effective September 15, 2005 (“Resignation Date”). HOOPER and LASH further agree
that he will remain an employee of HOOPER on inactive status beginning on
September 16, 2005 and continuing for twenty-four (24) months through September
15, 2007. LASH’s employment relationship with HOOPER will be terminated with his
retirement on September 15, 2007 or upon his death, whichever event occurs
sooner (“Termination Date”).



--------------------------------------------------------------------------------

(a) Severance. As consideration for LASH’s execution of and compliance with this
Severance Agreement, in addition to those items set forth in subparts (b)-(g) of
this Paragraph, HOOPER agrees to pay LASH twenty-four (24) months of pay based
upon an annual rate of $249,952 (“Severance”). Semi-monthly payments in the
gross amount of $10,414.69 will be made on the regular pay days for HOOPER
employees. This Severance shall be subject to all appropriate federal and state
withholding, employment taxes and wage garnishments. LASH will not be eligible
to receive any cash or non-cash compensation that may hereafter be awarded to
one or more executive officers of HOOPER.

 

(b) Auto. HOOPER agrees to purchase for LASH his present automobile pursuant to
his GMAC “Smart Buy” retail installment sales contract and to turn over title to
LASH within a reasonable time after June 30, 2006. HOOPER agrees to compensate
LASH for any direct tax consequences associated with this purchase.

 

(c) Outplacement. HOOPER agrees to provide LASH with outplacement services up to
a maximum of $10,000. LASH may select the outplacement company and upon
submission of a receipt for the payment for such services, HOOPER shall
reimburse LASH for such expenses. HOOPER agrees to compensate LASH for any tax
consequences directly associated with the outplacement reimbursement.

 

(d) Legal Fees. HOOPER agrees to reimburse LASH for legal fees related to the
negotiation and execution of this Agreement, up to a maximum of $10,000.

 

(e) Benefits Continuation. As further consideration for LASH’s execution of and
compliance with this Severance Agreement, HOOPER will continue to provide all
benefits available to LASH presently, except long term disability, for six
months through March 15, 2006. Beginning March 15, 2006 and continuing through
September 15, 2007, HOOPER will continue to maintain LASH on its health, dental
and life insurance plans. In addition, LASH will have the opportunity and
responsibility to elect COBRA continuation coverage pursuant to the terms of
that law and will thus be responsible for the execution of the continuation of
coverage forms upon termination of his insurance coverage. LASH will be
responsible for all COBRA

 

- 2 -



--------------------------------------------------------------------------------

payments. LASH acknowledges and agrees that he is required to immediately
contact HOOPER in writing if he becomes eligible to receive medical benefits
through a new employer, if he obtains medical benefits from another source, or
if he otherwise becomes disqualified for medical benefits or COBRA from HOOPER.
Further, HOOPER reserves the right to amend, modify or terminate its benefit
coverages as presently afforded to LASH, including but not limited to health,
dental and life, at any time at the sole discretion of HOOPER, provided that any
such amendment, modification or termination of such benefit coverages are not
made solely to deny LASH or his dependents coverage thereunder.

 

(f) SERP. HOOPER agrees to make the annual payments into Mr. LASH’s life
insurance policy in February 2006 and February 2007, assuming the policy remains
in existence and is not terminated by Lash or upon his death.

 

(g) Future Employment/Continued Payments/Non-compete. Nothing herein prevents
LASH from obtaining new employment prior to September 15, 2007. Lash agrees and
acknowledges, however, that any new employment shall not result in the
disclosure or inevitable disclosure of confidential information protected in
Paragraphs 6 and 7 hereof. LASH further agrees that he will only accept
employment with a non-competitor of HOOPER.

 

(i) Employment with Non-Competitor. LASH and HOOPER agree that LASH may obtain
employment with a non-competitor of HOOPER. In the event of employment with a
non-competitor, LASH’s right to the twenty-four (24) months of severance and
SERP payments noted above shall continue, however his employment with Hooper
shall be deemed to be terminated as of the date of his new employment and all
benefits set forth in Paragraph 1(e) shall cease.

 

(ii) Non-Compete. LASH further agrees that in exchange for the consideration
provided by HOOPER, as set forth herein, LASH shall not for a period of two (2)
years following September 15, 2005 provide any services as an employee, agent,
owner, stockholder, partner, officer, director, contractor, consultant, advisor
or investor for any company, entity or other organization that provides the same
services as HOOPER. LASH

 

- 3 -



--------------------------------------------------------------------------------

acknowledges that this non-compete is necessary and reasonable to protect
HOOPER’s business interests and to prevent inevitable disclosure of HOOPER’s
Confidential Information. LASH acknowledges that HOOPER will suffer irreparable
harm and other damage in the event of a breach of this provision and agrees that
HOOPER shall be entitled to injunctive relief, and such other relief as the
courts shall grant it, in the event of any breach or threatened breach of this
provision. LASH agrees that the term and scope of the covenants contained herein
are reasonable. However, in the event that a court finds this provision to be
unreasonable in terms of duration or territory, the court may modify this
provision as it deems appropriate and reasonable.

 

(iii) Payment in the Event of Death. Should LASH die prior to September 15,
2007, any remaining severance shall be paid, in a lump sum less the value of
LASH’s company life insurance policy of $50,000, which will be separately paid
to his estate, within thirty (30) days of notification of LASH’S death. Benefits
continuation for eligible surviving family members shall be governed by the
applicable plans and applicable laws.

 

(h) Sufficiency of Consideration; No Admission of Liability. The parties agree
that the consideration paid to LASH is good and sufficient consideration for
this Severance Agreement. The parties further agree that these amounts are
greater than what LASH is entitled to receive from HOOPER under HOOPER’s
policies and applicable law. LASH acknowledges that neither this Severance
Agreement, nor payment of any consideration pursuant to this Severance
Agreement, shall be taken or construed to be an admission or concession of any
kind with respect to alleged liability or alleged wrongdoing by HOOPER.

 

2. (a) General and Specific Release and Waiver of Claims by LASH. LASH, in
consideration of the promises and covenants made by HOOPER in this Severance
Agreement, hereby knowingly and voluntarily compromises, settles and releases
and forever discharges HOOPER, its present and former parent, subsidiaries,
divisions, affiliates, agents, employees, directors, officers, predecessors,
successors, and assigns from any and all actions, causes of action, suits,
claims, charges or complaints, known or unknown, which LASH has, may have, or
claim to have, for everything and anything that has occurred from the beginning
of time through the date of this Severance Agreement, including all of LASH’s
asserted claims.

 

- 4 -



--------------------------------------------------------------------------------

LASH acknowledges that the above general and specific releases include, but are
not limited to, claims arising under federal, state, and local laws prohibiting
employment discrimination, whistleblowing or retaliation, claims arising under
the common law, including but not limited to, claims for breach of contract,
promissory estoppel, negligent or intentional infliction of emotional distress
and defamation, and any other claims arising in any way from LASH’s employment
and cessation of employment, and any conduct by James M. McNamee or HOOPER, and
its present and former subsidiaries, divisions, affiliates, agents, employees,
directors, officers, predecessors, successors, and assigns from the beginning of
time through the date of this Severance Agreement.

 

By way of specification, but not of limitation, LASH hereby expressly waives and
releases any and all claims or rights arising under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., Section 1981 of the
Civil Rights Act of 1866, as amended, 42 U.S.C. §§ 1981, the New Jersey Law
Against Discrimination, N.J.S.A. 10:5-1 et seq., the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1, et seq., the New Jersey Wage and Hour
laws N.J.S.A. 34:11-56a, et seq., and the New Jersey Family Leave Act, N.J.S.A.
34:11B-1, et seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
626, et seq., the Americans with Disabilities Act, 43 U.S.C. § 12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. §2601 et seq., the Employee
Retirement Income Security Act 29 U.S.C. § 1001 et seq., the Sarbanes-Oxley Act
of 2002, 18 U.S.C. § 1514A, any and all claims under New Jersey law, and any and
all claims for compensatory and punitive damages and attorneys’ fees, costs or
other expenses incurred by LASH’s attorneys in pursuit of any claim by LASH.

 

2. (b) General Release and Waiver of Claims by HOOPER. HOOPER, in consideration
of the promises and covenants made by LASH in this Severance Agreement, hereby
knowingly and voluntarily compromises, settles and releases and forever
discharges LASH from any and all actions, causes of actions, suits, claims,
charges or complaints, known or unknown, which HOOPER has, may have or claim to
have, for everything or anything that has occurred from the beginning of time
through the date of this Severance Agreement.

 

- 5 -



--------------------------------------------------------------------------------

3. Consideration and Revocation Periods; Effective Date. LASH understands that
the ADEA requires HOOPER to provide LASH with at least twenty-one (21) calendar
days to consider this Severance Agreement (“Consideration Period”) prior to its
execution. LASH also understands that he is entitled to revoke this Severance
Agreement at any time during the seven (7) days following LASH’s execution of
this Severance Agreement (“Revocation Period”) by notifying HOOPER in writing of
his revocation. This Severance Agreement shall become effective on the day after
the seven-day Revocation Period has expired unless timely notice of LASH’s
revocation has been delivered to HOOPER (the “Effective Date”).

 

4. Return of Company Property. At the time of LASH’s Resignation Date, LASH
acknowledges that he will return to HOOPER any and all documents, keys, records
and all other tangible things which are the property of HOOPER. LASH may retain
his home fax machine.

 

5. Cooperation. Upon invoking the rights and benefits provided for in this
Severance Agreement, LASH agrees to make himself reasonably available to HOOPER,
to the extent necessary, to transition his successor, for a period of up to
ninety (90) days following the Effective Date, as defined in Section 3 hereof.
In addition, LASH agrees to reasonably cooperate with HOOPER during the period
he is an inactive employee with respect to any litigation in which he has
relevant knowledge. LASH shall be reimbursed for any travel related expenses
incurred in connection with this Paragraph 5.

 

6. Confidential Information. LASH represents that he has held confidential all
non-public lists of customers, prices, business plans, strategic plans, and
other non-public financial information and other confidential or proprietary
information of HOOPER and shall continue to do so and that he shall not use or
disclose any such information in any manner, either directly or indirectly, for
LASH’s own benefit or for the benefit of any other person or other entity
without the prior written consent of HOOPER, and the granting of such consent
shall remain in the sole discretion of HOOPER at the time of his Resignation
Date. LASH shall return to HOOPER,

 

- 6 -



--------------------------------------------------------------------------------

and shall not take or copy in any form or manner, any lists of customers,
prices, business plans, strategic plans and other non-public financial
information and other confidential and proprietary information of HOOPER in his
possession. LASH and his counsel further agree that they will notify HOOPER’s
General Counsel in writing within five (5) calendar days of the receipt of any
subpoena, court order, administrative order or other legal process requiring
disclosure of information subject to this confidential information provision so
that HOOPER may seek an appropriate protective order or other appropriate remedy
or waive compliance with the provisions hereof. LASH shall reasonably cooperate
with HOOPER to obtain such a protective order or other remedy. If such order or
other remedy is not obtained prior to the time LASH is required to make the
disclosure, or HOOPER waives compliance with the provisions hereof, LASH shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. The
provisions of this Paragraph are necessary for the protection of the business
and goodwill of HOOPER and are considered by HOOPER to be reasonable for such
purpose. LASH agrees that any breach of any of the terms of this Paragraph may
cause HOOPER substantial and irreparable damages and, therefore, in the event of
any such breach, in addition to other remedies which may be available HOOPER
shall have the right to seek specific performance and other injunctive and
equitable relief, and LASH agrees not to oppose the granting of such injunctive
and equitable relief on the basis that HOOPER has an adequate remedy at law.

 

7. Confidentiality. LASH acknowledges and understands that the confidentiality
of this Severance Agreement is of the utmost concern to HOOPER and that HOOPER
would not have entered into this Agreement without his promise to keep this
Severance Agreement confidential. Accordingly, LASH agrees that the existence
and terms and conditions of this Severance Agreement shall remain confidential,
and LASH and his representatives hereby represent, promise and agree that they
have not disclosed and will not disclose the terms of this Severance Agreement
to any person other than LASH’s (1) accountant, (2) attorneys, or (3) any tax
professional to whom such disclosure is necessary for the preparation of LASH’s
income tax

 

- 7 -



--------------------------------------------------------------------------------

returns, (4) spouse, or (5) the Internal Revenue Service, unless such disclosure
is (i) lawfully required by specific directive of a government agency; (ii)
otherwise required to be disclosed by law (such as legally required financial
reporting), order of a court of competent jurisdiction and/or subpoena; or (iii)
necessary in any legal proceeding between the parties in order to enforce any
provision of this Agreement. If LASH discusses matters covered by this Paragraph
with his spouse, legal counsel or financial advisor pursuant to the exception
contained herein and any such person then publicizes any such matter, it shall
be treated as if LASH himself made the publication. LASH hereby agrees that his
intentional disclosure of the existence or terms shall be a material breach of
this Agreement and that the provisions of this Paragraph are necessary for the
protection of the business and goodwill of HOOPER and are considered by HOOPER
to be reasonable for such purpose. LASH agrees that any breach of any of the
terms of this Paragraph may cause HOOPER substantial and irreparable damages
and, therefore, in the event of any such breach, in addition to other remedies
which may be available, HOOPER shall have the right to seek specific performance
and other injunctive and equitable relief. LASH further agrees that if HOOPER
successfully prevails in a lawsuit against LASH with respect to any breach of
this Paragraph 7 then HOOPER shall be entitled to reasonable attorneys fees and
costs as determined by the Court. If LASH prevails in the lawsuit, he shall be
entitled to reasonable attorneys fees and costs as determined by the Court. .
LASH further agrees that he will notify HOOPER’s General Counsel in writing
within five (5) calendar days of the receipt of any subpoena, court order,
administrative order or other legal process requiring disclosure of information
subject to this confidentiality provision. LASH and his counsel agree and
represent that their only comment with regard to either LASH’s asserted claims
or the fact or terms of this settlement shall be: “The parties have resolved
their differences.” The parties acknowledge and agree that HOOPER shall make all
necessary disclosures relating to this Agreement in its securities filings and
that such disclosures shall not be deemed to be a breach of this Agreement.

 

8. No Disparagement. LASH and HOOPER hereby agree and promise that they will not
at any time after the execution of this Agreement intentionally make, publish or
cause to

 

- 8 -



--------------------------------------------------------------------------------

be made or published, any false or disparaging statements or comments which in
any way relate to, refer to or concern HOOPER or Lash, . LASH and HOOPER hereby
agree that if they intentionally make, publish, or cause such false or
disparaging statements or comments to be made or published, then such
intentional disparagement shall be a material breach of this Agreement. The
provisions of this Paragraph are necessary for the protection of the business
and goodwill of HOOPER and are considered by HOOPER to be reasonable for such
purpose. HOOPER agrees that any intentional breach of any of the terms of this
Paragraph may cause HOOPER substantial and irreparable damages and, therefore,
in the event of any such breach, in addition to other remedies which may be
available, HOOPER shall have the right to seek specific performance and other
injunctive and equitable relief. LASH further agrees that if HOOPER successfully
prevails in a lawsuit against LASH with respect to any breach of this Paragraph
8 then HOOPER will be entitled to reasonable attorneys fees and costs as
determined by the Court. If LASH prevails in the lawsuit, he shall be entitled
to reasonable attorneys fees and costs as determined by the Court.

 

9. HOOPER agrees to indemnify and defend LASH pursuant to the indemnification
agreement already existing between the parties in any claim brought against LASH
personally arising out of his employment with HOOPER so long as such acts were
not intentional and/or outside the scope of his employment.

 

10. Representation by Attorney. LASH acknowledges that LASH has carefully read
this Severance Agreement; that LASH understands its final and binding effect;
that LASH has been given the opportunity to be represented by independent
counsel in negotiating and executing this Severance Agreement and that LASH has
been advised by counsel regarding the terms and effect of this Severance
Agreement at the time he executed the Settlement and Release Agreement
referenced above and has had the subsequent opportunity to do so since that
time; and that LASH understands the provisions of this Severance Agreement and
knowingly and voluntarily agrees to be bound by them.

 

- 9 -



--------------------------------------------------------------------------------

11. No Reliance Upon Representations. LASH hereby represents and acknowledges
that in executing this Severance Agreement, LASH does not rely and has not
relied upon any representation or statement made by HOOPER or by any of HOOPER’s
past or present agents, representatives or attorneys with regard to the subject
matter, basis or effect of this Severance Agreement other than as set forth in
this Severance Agreement.

 

12. Entire Agreement. This Severance Agreement shall contain the entire
agreement between the parties, and shall not be modified except in writing
signed by the party to be bound.

 

13. Severability. If a court finds any provision of this Severance Agreement
void, invalid or unenforceable as applied to any circumstance, the remainder of
this Severance Agreement and the application of such provision shall be
interpreted so as best to effect the intent of the parties hereto. The parties
further agree to replace any such void, invalid or unenforceable provision of
this Severance Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business, or other purposes of
the void or unenforceable provision.

 

14. Governing Law. This Agreement shall be governed by the laws of the State of
New Jersey without giving effect to any conflicts of law principles. The parties
also agree that the state and federal courts in the State of New Jersey shall
have exclusive jurisdiction and venue over the subject matter hereof.

 

     HOOPER HOLMES, INC.

Date: July 16, 2005

   By:   

/s/ Quentin J. Kennedy

--------------------------------------------------------------------------------

     Name:    Quentin J. Kennedy      Title:    Director

Date: July 14, 2005

   ACCEPTED AND AGREED:      By:   

/s/ Fred Lash

--------------------------------------------------------------------------------

          FRED LASH

 

Sworn and subscribed before me this

14th day of July, 2005.

 

/s/ Janice R. Paquette

--------------------------------------------------------------------------------

Janice R. Paquette

Notary Public

 

- 10 -